Citation Nr: 0942601	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-01 906	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a lung disorder 
claimed as a residual of asbestos exposure.  

2.  Entitlement to service connection for claimed 
hypertension.  




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1975.  He also had service with the Naval Reserve, with 
verified and various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA), until 
he was assigned to the retired Reserve, effective on March 1, 
1993.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO in March 
2007.  

Of preliminary importance, the Veteran appealed both service 
connection claims in a notice of disagreement (NOD), received 
in April 2007.  However, later that same month, he indicated 
that he wished to withdraw his claim of entitlement to 
service connection for hypertension.  A statement of the case 
(SOC) was issued in November 2007, and a VA Form 9, Appeal to 
Board of Veterans' Appeals was received in January 2008, 
exclusively pertaining to the claim of service connection for 
asbestosis.  

Significantly, later that same month, the Veteran filed a new 
NOD for his hypertension claim, for which an SOC was issued 
in December 2008.  Finally, a new VA Form 9, Appeal to Board 
of Veterans' Appeals was received in February 2009 reflecting 
the Veteran's intention to continue with his appeal for his 
hypertension claim.  A Supplemental SOC (SSOC) was issued in 
March 2009, which continued the denial of service connection 
for both hypertension and for asbestosis.  

During the course of his appeal, the Veteran requested a 
hearing before a Decision Review Officer at the RO.  A 
statement from the Veteran, dated in September 2007, 
indicated that he wished to cancel his hearing.  Thus, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 
(2009).  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran is shown as likely as not to have had 
extensive exposure exposed to asbestos during his long 
service on active duty and in the Naval Reserve.  

3.  The currently demonstrated of asbestosis is shown to be 
the likely result of his exposure to asbestos during active 
service.  


CONCLUSION OF LAW

In according the Veteran the benefit of the doubt, his 
disability manifested by asbestosis is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 
101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In light of the favorable action taken herein below, further 
discussion of the notice and duty to assist provisions of the 
VCAA is not required.  


General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Specific Legal Criteria

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  VB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  See VA Adjudication Procedure Manual, 
M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 
(September 29, 2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze a veteran's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 
523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  See VAOPGCPREC 
4-2000.  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR IV.ii.2.C.9.a.  Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire 
proofing materials, and thermal insulation.  Id.  

Some of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as 
clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  M21-1MR IV.ii.2.C.9.f.  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  M21- 1MR 
IV.ii.2.C.9.b.  

The asbestos advisory information contained in the Manual 
M21-1MR indicates that the inhalation of asbestos fibers can 
produce fibrosis and tumors, with interstitial pulmonary 
fibrosis (asbestosis) being the most common disease.  A 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs include dyspnea, end-respiratory 
rales over the lower lobes, compensatory emphysema, clubbing 
of the fingers at the late stages; and pulmonary function 
impairment and cor pulmonale which can be demonstrated by 
instrumental methods.  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C.  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  
M21-1MR IV.ii.2.C.9.d.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1 MR, Part IV, Subpart ii, Chapter 1, Section 
H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).  

While this section of the M21 does not create any 
presumptions of service connection based upon exposure to 
asbestos, it does provide guidelines to inform and 
adjudicators with respect to asbestos exposure and commonly 
resulting disabilities.  Dyment v. West, 13 Vet. App. 141 
(1999).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that his pulmonary asbestosis is the 
result of the daily exposure to and handling of asbestos 
aboard the USS Independence while serving as an electrical 
and mechanical equipment repairman.  

Of preliminary importance, as per the findings of the 
National Personnel Records Center (NPRC) addressed in a 
February 2007 memorandum, records of asbestos exposure in 
service are unavailable for review.  The Board notes that 
complete service records are needed to determine whether the 
Veteran was exposed to asbestos in service.  

Significantly, where service records have been lost or 
destroyed, VA has a "heightened" duty to more carefully 
explain the reasons and bases of its decision and to 
seriously consider applying the benefit-of-the-doubt 
doctrine.  See, Russo v. Brown, 9 Vet. App. 46, 51 (1996); 
see Cromer v. Nicholson, 19 Vet. App. 215, 217-8 (2005).  

In extending the benefit of the doubt to the Veteran, 
described in greater detail hereinbelow, the Board finds that 
service connection for asbestosis is warranted given the 
circumstances of this case.  

In this regard, the Veteran reports serving as an electrical 
and mechanical equipment repairman aboard the USS 
Independence from June 1972 to June 1975.  His DD Form 214, 
Certificate of Release or Discharge from Active Duty, 
confirms his military occupational specialty (MOS).  

Further, a December 1974 service treatment record confirms 
that the Veteran received medical treatment aboard the USS 
Independence.  Service treatment records also indicate that 
he had service at the Naval Air Station (NAS) Oceana during 
his naval reserve duty.  

Applying the provisions of the aforementioned VBA 
Adjudication Procedure Manual M21-1MR, the Board notes that 
the Veteran's in-service MOS as an electrical and mechanical 
equipment repairman in the US Navy is likely an occupation 
that is associated with asbestos exposure.  

Additionally, it is conceded that, at some time during his 
regular duty service, he served aboard the USS Independence.  
Bearing this in mind, it is clear that some exposure must be 
conceded.  

Moreover, as the NPRC has been unable to obtain any records 
of asbestos exposure in service, and in consideration of the 
Veteran's MOS in service while serving aboard the USS 
Independence, the Board finds that a determination that the 
Veteran was as likely as not exposed to asbestos as reported.  

A service treatment record, dated in April 1976, reflects 
treatment for shortness of breath at night.  Service 
treatments are otherwise negative for diagnoses of or 
treatment for any lung disorders.  

A July 2001 private radiology report shows a diagnosis of 
bilateral interstitial fibrotic changes consistent with 
asbestosis.  Reports of private pulmonologists, dated in 
October 2001, October 2007 and November 2007, reveal 
diagnoses of pulmonary asbestosis and early pulmonary 
fibrosis based on occupational exposure to asbestos.  

The October 2001 and October 2007 private treatment records 
reflect a post-service employment history of working at the 
Norfolk Naval Shipyard in Portsmouth, Virginia.  

The private physicians noted that throughout his career as a 
laborer and electrician, the Veteran worked all over yards 
and docks and onboard ships in close proximity to insulators, 
welders and other tradesmen who mixed and used asbestos 
materials on a regular basis.  The Veteran reported that he 
sometimes handled asbestos directly in the course of his 
duties, and that the environment was usually dusty.  

The October 2007 physician noted that in contrast to his 
active duty service, the Veteran was employed post-service as 
a supply technician, and was involved in logistics and less 
so in repair and installation.  Further, according to the 
Veteran, the environment in the shipyard post-service was 
much less dusty than onboard the ship.  

Significantly, in the November 2007 report, the private 
physician opined that it was most probable from review of the 
history that the Veteran's exposure to asbestos occurred 
while serving in the US Navy on the USS Independence.  The 
physician noted that the Veteran's post-service employment 
history did not expose him to asbestos to any appreciable 
degree on a daily basis.  The physician determined that the 
diagnosed asbestosis should be considered as having its 
origin during the time the Veteran was still on active duty 
in the US Navy.  

In contrast, in conjunction with the current appeal, the 
Veteran was accorded a VA examination in March 2007.  The 
examiner reported that the Veteran served in the Navy, and 
that his MOS indicates probable exposure to asbestos, but 
noted that the Veteran's post-service occupation from 1978 to 
2001 also indicated likely asbestos exposure.  The Chest 
views revealed negative findings, spirometry test results 
indicated no obstructive lung defect, and electrocardiogram 
(EKG) results showed a 1st degree AV block of the rightward 
axis, but were otherwise intervals normal.  

However, the Veteran was diagnosed with pulmonary asbestosis 
per records.  Here, when asked to provide a nexus opinion 
regarding the likely etiology of the Veteran's asbestosis, 
the examiner indicated that the issue could not be resolved 
without resorting to mere speculation.  

The examiner opined that, while the Veteran may have been 
exposed to asbestos, there was no data indicating a current 
lung problem, and it was not until private treatment records 
were reviewed from 2001 that pulmonary asbestosis was 
diagnosed.  Further, the Veteran appeared to have significant 
long-term exposure in his civilian occupation, therefore it 
was impossible to determine which exposure caused the 
disorder.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  

Moreover, the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
. . . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the adjudicator . . . Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

Finally, the Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

The Board has carefully evaluated the conflicting evidence 
and, ultimately, places greater weight on the opinions of the 
various private physicians discussed above.  

The Board acknowledges that the March 2007 VA examination 
report reflects that the Veteran did not present with lung 
problems on radiological, spirometric and EKG testing; 
however, as acknowledged by the VA examiner, the Veteran's 
entire private medical record indicates otherwise.  

Further, the private practitioners' reports reflect more 
detailed and specific accounts of the Veteran's post-service 
employment history, and they collectively have had the 
benefit of treating the Veteran for the past 8 years.  

Further, given the Veteran's likely exposure to asbestos 
during service, their conclusions that the Veteran's 
pulmonary asbestosis had its origin in service are plausible.  
Therefore, the Board finds that there is satisfactory nexus 
evidence that attributes the Veteran's service-related 
asbestos exposure to his current disability.  

Moreover, the Board finds the Veteran has been consistent in 
reporting his employment history to his private physicians 
and admitted to some post-service asbestos exposure.  

As the Veteran is competent to provide this history, his 
reporting is deemed to be a credible lay assertion.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  

Therefore, it is the Board's determination that the evidence 
of record is in relative equipoise in showing that the 
Veteran currently has asbestosis that as likely as not is due 
to the exposure to asbestos initiated during his Naval 
service.  

Consequently, by extending the benefit of the doubt to the 
Veteran, the Board concludes that he was exposed to asbestos 
during his active military service and he currently has 
asbestosis that has been linked to his military service.  
Hence, service connection for asbestosis is warranted.  See 
38 C.F.R. §§ 3.102, 3.303(d); Gilbert, supra.  

Accordingly, for these reasons, the Board finds that service 
connection for asbestosis is warranted.  


ORDER

Service connection for asbestosis is granted.  


REMAND

The Veteran asserts that service connection for hypertension 
is warranted.  Review of the claims file reveals that further 
development of this matter is warranted.  

As noted, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Further, where a Veteran served continuously for ninety (90) 
days or more during a period of war and hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1 (2009).  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater, with a diastolic blood 
pressure of less than 90mm.  Id.  

Significantly, as discussed, while there is evidence of in-
service treatment for hypertension during the Veteran's 
reserve service, and while there is a current diagnosis of 
hypertension, there is, as yet, no medical opinion of record 
that adequately addresses the nature and etiology of the 
Veteran's hypertension and its possible relationship to 
active duty service.  

Notably, service treatment records, dated from October 1971 
to May 1989 reflect findings of hypertension.  However, 
service treatment records are negative for diagnosis of or 
treatment for hypertension or high blood pressure during the 
Veteran's regular active duty service.  

A March 2007 VA respiratory examination report, reflects an 
unrelated diagnosis of hypertension.  However, the examiner 
failed to provide any nexus opinion addressing the possible 
relationship between the Veteran's current hypertension and 
service.  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In light of the fact that service treatment record indicate 
findings of hypertension and high blood pressure during the 
Veteran's reserve service, and that he has a current 
diagnosis of hypertension, the Board finds that the Veteran 
should be afforded a VA examination to determine whether the 
current hypertension is related to his active duty service.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159 (c)(4).  

Additionally, for the sake of determining whether or not the 
presumptions provided in 38 C.F.R. §§ 3.307, 3.309, a medical 
opinion on the question of whether the hypertension had its 
clinical onset within one year of separation from active duty 
service is also needed.  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran to request that he 
furnish the names, addresses, and dates 
of treatment for all medical providers, 
VA and non-VA, from whom he has received 
treatment for his hypertension not 
already of record.  After the Veteran has 
signed any necessary releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
associated with the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.  

2.  The RO should schedule the Veteran 
for a VA examination with an appropriate 
specialist to addresses the nature and 
etiology of any hypertension.  

The examiner should offer an opinion, 
consistent with sound medical principles, 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability had its 
onset in or within one year of service, 
or is otherwise related to the Veteran's 
service.  Prior to examining the Veteran, 
the examiner must review the entire 
claims file, including a complete copy of 
this remand.  

All necessary diagnostic testing should 
be performed, and all clinical findings 
should be reported in detail.  Finally, 
the examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusions reached.  

3.  The Veteran must be given adequate 
notice of the dates and places of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  Once 
again, the Veteran is to be advised that 
failure to report for the scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the remaining claim in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he should be 
furnished an SSOC and provided an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


